Case: 21-60033        Document: 00516571088             Page: 1      Date Filed: 12/08/2022




             United States Court of Appeals
                  for the Fifth Circuit                                              United States Court of Appeals
                                                                                              Fifth Circuit

                                                                                            FILED
                                                                                     December 8, 2022
                                        No. 21-60033
                                                                                       Lyle W. Cayce
                                                                                            Clerk
   Ariana Reyes Martinez; Diego F. Suarez Reyes,

                                                                               Petitioners,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                       Agency Nos. A206 912 298, A206 912 299


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
         Petitioners Ariana Reyes Martinez and her minor child Diego F.
   Suarez Reyes (collectively, “Reyes Martinez”), natives and citizens of
   Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”)
   dismissal of their appeal. That appeal challenged an Immigration Judge’s
   (“IJ”) denial of Reyes Martinez’s application for asylum and withholding of




         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-60033        Document: 00516571088              Page: 2       Date Filed: 12/08/2022




                                          No. 21-60033


   removal under the Immigration and Nationality Act and the Convention
   Against Torture (“CAT”). We deny the petition.
                                               I.
           Reyes Martinez entered the United States on or about October 17,
   2014. On October 31, 2014, the Department of Homeland Security (“DHS”)
   served Reyes Martinez with a Notice to Appear, charging her with being
   inadmissible to and removable from the United States. Appearing before an
   IJ on November 12, 2014, Reyes Martinez admitted to the facts supporting
   removability. However, she requested asylum and withholding of removal,
   citing (1) her membership in a particular social group and (2) CAT. 1
           In support of these requests, Reyes Martinez asserted that, while in
   Mexico, she received several phone calls from members of an armed gang. In
   one call, the gang members threatened to kill her or her son if she did not pay
   them 70,000 pesos. Eventually, after receiving a note threatening her if she
   did not pay, Reyes Martinez decided to leave Mexico. She did not believe she
   could go to another part of the country because she would have no family
   support and did not think the police would protect her. The night that Reyes
   Martinez planned to leave, she discovered that the phone line to her in-laws’
   home was dead and that the electricity was cut off to their home. Reyes
   Martinez ran to a neighbor’s house and, once inside, saw men with flashlights
   looking into her in-laws’ home.
           According to Reyes Martinez, the gang members had demanded
   money from her because they knew her husband was sending her money from
   the United States. She asserted that women were vulnerable in Mexico and


           1
             Although Reyes Martinez and her son initially filed separate applications, counsel
   stated at the merits hearing that her son’s claims were “derivative” of his mother’s. We
   therefore treat their claims together, as did the IJ and BIA.




                                                2
Case: 21-60033      Document: 00516571088           Page: 3    Date Filed: 12/08/2022




                                     No. 21-60033


   that gang members discriminate against them more readily. She also claimed
   fear of going to the police, citing stories of others killed by gang members or
   corrupt police officers, as well as the fact that her father-in-law, a government
   official, advised her not to report the threats. Moreover, if she returned to
   Mexico, she feared the gangs would kill her and harm her children because
   she had refused to comply with their demands. She cited the fact that her
   mother-in-law saw a truck outside, watching their home, after Reyes
   Martinez had left the country—surveillance that apparently stopped when
   the drivers realized Reyes Martinez was no longer living there. At the same
   time, Reyes Martinez conceded that nobody living with her had been
   physically harmed and that she had never been threatened face-to-face.
          Although finding Reyes Martinez credible, the IJ concluded she was
   not entitled to relief on any ground. The instances of intimidation did not, in
   the IJ’s view, rise to the level of harm requisite for persecution. But even if
   they did, the IJ found that Reyes Martinez would not have been persecuted
   as a member of a particular social group (“PSG”). See 8 U.S.C.
   1231(b)(3)(A). Reyes Martinez argued that she belonged to two groups
   qualifying as PSGs: (1) mothers in Mexico with young children who have
   refused and do not comply with cartel extortion demands and (2) female
   homemakers in Mexico with young children who do not comply with cartel
   extortion demands. The IJ found neither proposed group was a valid PSG
   because they were not particular or readily identifiable as a group in society.
          The IJ also determined that Reyes Martinez was not entitled to relief
   under CAT. While sympathizing with her plight, the IJ nevertheless found
   that the harm did not rise to the high level of extreme, cruel, and inhuman
   treatment needed to constitute torture. Combined with insufficient evidence
   that the harms were the result of the Mexican government’s instigation or
   acquiescence, the IJ found that Reyes Martinez failed to show it was more
   likely than not that she would be tortured if returned to Mexico.



                                          3
Case: 21-60033      Document: 00516571088          Page: 4   Date Filed: 12/08/2022




                                    No. 21-60033


          Upholding the IJ’s rulings, the BIA agreed that Reyes Martinez’s
   proposed social groups were not valid PSGs. And in any event, no nexus was
   shown between Reyes Martinez’s harms and her proposed groups—rather,
   the IJ had found she was targeted for economic gain. The BIA also agreed no
   CAT claim was proven because the harms alleged did not rise to the level of
   torture, nor did they arise from the Mexican government’s acquiescence.
          Reyes Martinez now appeals the BIA’s decision.
                                        II.
          We conduct a de novo review of the BIA’s conclusions of law. Ghotra
   v. Whitaker, 912 F.3d 284, 288 (5th Cir. 2019). If such “a conclusion
   embodies the [BIA’s] interpretation of an ambiguous provision of a statute
   that it administers,” our review is deferential. Singh v. Gonzales, 436 F.3d
   484, 487 (5th Cir. 2006) (citing Chevron U.S.A. Inc. v. Nat. Res. Def. Council,
   Inc., 467 U.S. 837 (1984)). We review fact findings for substantial evidence.
   The agency need not “address evidentiary minutiae or write any lengthy
   exegesis” as long as its opinion reflects “meaningful consideration of the
   relevant substantial evidence supporting the alien’s claims.” Abdel-Masieh v.
   INS, 73 F.3d 579, 585 (5th Cir. 1996). Therefore, we will not disturb the
   factual findings “unless any reasonable adjudicator would be compelled to
   conclude to the contrary.” 8 U.S.C. § 1252 (b)(4)(B); see also Qorane v. Barr,
   919 F.3d 904, 909 (5th Cir. 2019).
                                        III.
          Reyes Martinez argues that the BIA erred in rejecting her PSG and
   CAT claims. We address each claim in turn.
                                         A.
          We begin with Reyes Martinez’s claim based on her proposed PSGs.
   The term “particular social group” is not defined by statute or regulations.




                                         4
Case: 21-60033      Document: 00516571088           Page: 5    Date Filed: 12/08/2022




                                     No. 21-60033


   Instead, the BIA has interpreted the term as containing three criteria. A PSG
   must be “(1) composed of members who share a common immutable
   characteristic, (2) defined with particularity, and (3) socially distinct within
   the society in question.” Matter of M-E-V-G-, 26 I.& N. Dec. 227, 237 (BIA
   2014).
            Reyes Martinez contends the BIA erred in concluding her proposed
   PSGs were invalid under these criteria. She argues the groups are based on
   her immutable characteristic as a female and a mother; sufficiently particular
   because they are defined by factors such as nationality and failure to comply
   with gang demands; and socially distinct in light of the widely held attitudes
   of machismo that pervade Mexican society and thus encourage gang members
   to target women. Reyes Martinez also rejects the idea that her proposed
   groups are defined exclusively by reference to harm, arguing they were based
   on her resistance to extortion and not the mere fact that she suffered extortion.
            We disagree. Reyes Martinez has not shown that the record compels
   a conclusion that she has presented a valid PSG. See INS v. Elias-Zacarias,
   502 U.S. 478, 483–84 (1992). As the BIA found, a PSG must be particular
   and readily identifiable as a group in society. See Orellana-Monson v. Holder,
   685 F.3d 511, 519 (5th Cir. 2012). But Reyes Martinez’s proposed groups—
   “mothers” and “female homemakers”—are substantially overbroad. See
   M-E-V-G-, 26 I. & N. Dec. at 239 (describing particularity as meaning that a
   group “must not be amorphous, overbroad, diffuse, or subjective” (citing
   Ochoa v. Gonzales, 406 F.3d 1166, 1170–71 (9th Cir. 2005))). Moreover, the
   one factor that distinguishes the groups—denying cartel demands—defines
   them by reference to the harm they suffer, rendering them impermissibly
   circular. See Orellana-Monson, 685 F.3d at 518–19 (“The risk of persecution
   alone does not create a [PSG] and the term should not be a catch all for all
   persons alleging persecution who do not fit elsewhere.” (cleaned up)).
   Finally, we have consistently held that an antagonistic relationship with



                                           5
Case: 21-60033         Document: 00516571088               Page: 6       Date Filed: 12/08/2022




                                           No. 21-60033


   gangs is not a basis for establishing a PSG. See id. at 521–22 (holding
   Salvadoran boys who refused gang membership were not substantially
   different from others who had opposed a gang); see also Morales-Duran v.
   Barr, 770 F. App’x 200, 201 (5th Cir. 2019) (unpublished) (per curiam)
   (upholding BIA’s finding that proposed PSG of “unprotected women
   receiving threats from gangs who flee the country of El Salvador due to the
   danger to themselves and their children” was impermissibly defined by the
   harm suffered and that a second PSG of “unprotected women who are
   targeted by gangs” lacked particularity and social visibility).
           Because the evidence does not compel a conclusion contrary to the
   BIA’s decision, we decline to disturb it. See Wang v. Holder, 569 F.3d 531,
   536–37 (5th Cir. 2009). 2
                                                 B.
           We turn to Reyes Martinez’s CAT claim. To be eligible for CAT
   relief, she must show: “(1) ‘it [is] more likely than not that [she] will be
   tortured upon return to [her] homeland’; and (2) ‘sufficient state action
   involved in that torture.’” Tabora Gutierrez v. Garland, 12 F.4th 496, 503
   (5th Cir. 2021) (quoting Iruegas-Valdez v. Yates, 846 F.3d 806, 812 (5th Cir.
   2017)); see 8 C.F.R. § 1208.16(c)(2). “Torture” refers to the intentional
   infliction of severe physical or mental pain and suffering. 8 C.F.R.
   § 1208.18(a)(1). It includes “prolonged mental harm caused by or resulting
   from . . . [t]he threat of imminent death.” Id. § 1208.18(a)(4)(iii).



           2
             Having found Reyes Martinez ineligible for asylum on this basis, we do not
   address her other asylum-related arguments concerning nexus to harm, internal relocation,
   or the government’s ability or willingness to assist. See Gonzales-Veliz v. Barr, 938 F.3d 219,
   228-29 (5th Cir. 2019). Moreover, because Reyes Martinez is ineligible for asylum, she
   cannot meet the higher standard for withholding of removal. See Munoz-Granados v. Barr,
   958 F.3d 402, 408 (5th Cir. 2020).




                                                 6
Case: 21-60033      Document: 00516571088           Page: 7    Date Filed: 12/08/2022




                                     No. 21-60033


   Importantly, “the pain or suffering must be ‘inflicted by or at the instigation
   of or with the consent or acquiescence of a public official acting in an official
   capacity or other person acting in an official capacity.’” Tabora Gutierrez, 12
   F.4th at 502 (quoting 8 C.F.R. § 1208.18(a)(1)). Officials “acquiesce” when
   they, “prior to the activity constituting torture, have awareness of such
   activity and thereafter breach [their] legal responsibility to intervene to
   prevent such activity.” 8 C.F.R. § 1208.18(a)(7). This “awareness requires a
   finding of either actual knowledge or willful blindness.” Id.
           Reyes Martinez contends the IJ and BIA committed numerous legal
   errors, necessitating remand. First, she argues the IJ and BIA erred by
   misinterpreting the definition of torture as not encompassing mental pain and
   suffering, contrary to the regulation. See id. § 1208.18(a)(1). We disagree.
   The IJ’s assessment did not reflect this misunderstanding of torture. The
   judge’s opinion referred to “the harm that [Reyes Martinez] described” and
   concluded that harm did “not rise to the level of extreme, cruel and inhuman
   treatment within the meaning of torture.” Nothing about the references to
   Reyes Martinez’s “harm” suggests the IJ limited its analysis only to physical
   harm.
           Second, Reyes Martinez argues the IJ improperly assessed the
   likelihood of future torture only by evidence of past torture. See id. § 1208.16
   (outlining relevant evidence to be considered). We disagree. The IJ stated
   that it had considered all evidence in its entirety, even if not specifically
   mentioned in its decision. While we have previously remanded a CAT claim
   when the agency refused to consider relevant evidence altogether, see
   Arulnathy v. Garland, 17 F.4th 586, 599(5th Cir. 2021), here the IJ stated that
   it considered all the evidence. As noted, we do not require the agency to
   “address evidentiary minutiae or write any lengthy exegesis.” Abdel-Masieh,
   73 F.3d at 585. And, in any event, the IJ noted that the CAT standard is not
   satisfied by the mere fact that government officials may fail to prevent



                                          7
Case: 21-60033      Document: 00516571088          Page: 8   Date Filed: 12/08/2022




                                    No. 21-60033


   criminal activities. See Chen v. Gonzales, 470 F.3d 1131, 1142–43 (5th Cir.
   2006); Tamara-Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir. 2006). The IJ
   also observed that, to prove government acquiescence, it is not enough to
   show violence by non-governmental actors coupled with speculation that
   officials might not prevent the violence. These statements, combined with
   the IJ’s statement that it considered all evidence, do not suggest the IJ
   improperly limited its consideration of relevant evidence.
          Reyes Martinez next argues that the evidence compels a conclusion of
   officially sanctioned torture. We again disagree. The evidence shows that
   gang members extorted and threatened Reyes Martinez and that she did not
   seek official help. But this evidence does not compel the conclusion that
   Reyes Martinez was subjected to government sanctioned torture; instead, it
   shows she was a crime victim. She also points to evidence that her father-in-
   law, a government official, advised her not to report the threats and extortion
   to the police. But the evidence does not show that her father-in-law was
   acting in his official capacity when he made that recommendation, which is a
   requirement of instigation or acquiescence. See 8 C.F.R. § 1208.18(a)(1).
          Reyes Martinez’s other evidence also does not compel the conclusion
   of torture with government acquiescence. Via her testimony and credible fear
   interview, she noted examples of individuals in her community who were
   murdered by gang members or police. She also presented documentary
   evidence of police and government corruption and collaboration with gang
   members. But this evidence does not establish the necessary tie between the
   harms she experienced and government acquiescence or instigation. As the
   IJ observed, Reyes Martinez “d[id] not allege that the national government
   is persecuting [those individuals].” Furthermore, Reyes Martinez did not
   report any of her gang-related problems to the authorities. See Garcia-Meza
   v. Holder, 448 F. App’x 448, 450 (5th Cir. 2011) (unpublished) (per curiam)
   (finding alien’s unreported rape did not support conclusion alien would be



                                         8
Case: 21-60033     Document: 00516571088          Page: 9   Date Filed: 12/08/2022




                                   No. 21-60033


   tortured with the acquiescence of the Honduran government). And, to the
   extent she argues that country conditions documents proved official
   acquiescence to torture, such evidence does not compel a conclusion of
   torture where it does not specifically address the alien’s individual
   circumstances. See Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017)
   (concluding reports about the dangers in El Salvador for women and children
   “are too general to warrant” CAT relief). And, in any event, such reports do
   not corroborate the idea that the government of Mexico is utterly corrupt and
   would therefore acquiesce in her torture. For example, the 2016 Human
   Right Report on which the IJ relied shows efforts by Mexican authorities to
   investigate and prosecute allegations of forced disappearances and torture,
   including torture against women.
          In sum, the evidence Reyes Martinez points to does not compel a
   conclusion that the government will acquiesce in her torture. Accordingly,
   we will not disturb the IJ’s and BIA’s rejection of her CAT claim.
                                       ***
                                            The petition for review is DENIED.




                                        9